DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 12 and 16-18 are pending and the subject of this FINAL Office Action.  
Claim 18 is new, but only recites that the light beam “extend across an entire width of a feed material delivery area on the platform” which MCMURTRY clearly teaches a previously pointed out.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the light beam movement in relation to the support movement are unclear.  It is noted that Applicants attempt to distinguish from the prior art using this language; thus, this issue must be resolved before prior art can be properly applied.  Specifically, claim 12 now states 
a support that is movable relative to the platform along a first direction . . . wherein the first reflective member is positioned and rotatable such that in conjunctions with the first projection optics the sequential facets of the first reflective member is configured to sweep a first spot of impingement of the first light beam on the uppermost layer sequentially along a linear first path on the uppermost layer, wherein an angle between the linear first path [of the support] and the first direction [of the light beam] is greater than 45° and equal to or less than 90°; and wherein motion of the support along the first direction translates the linear first path along the first direction 

The claim conflicts with itself.   If the linear first path [of the support] and the first direction [of the light beam] is greater than 45° and equal to or less than 90°, then its stands to reason that the support cannot translate along the same direction as the light beam.  If the light beam moves in a direction 45-90 degrees (e.g. orthogonal) to the support movement direction, then they cannot travel in the same direction.  Thus, the claims are so unclear and confusing that prior art cannot be applied without conjecture as to the meaning.

Note on Previously Cited Prior Art
	MCMURTRY (US 2016/0136730) clearly teaches platform 102 (Figs. 2-3), dispenser 108 (Figs. 2-3) and two energy delivery systems each with laser and galvo/rotating mirror (Figs. 3, 7, 10-13), just like the instant Specification (see e.g. Fig. 3).  MCMURTRY also teaches support with galvo mirror energy delivery system attached which moves in a first direction tangential/orthogonal to light beams to allow the entire width of the print platform/powder bed to be scanned (Figs. 4-5; paras. 0007, 0041, 0046).
	Applicants point to one alternative embodiment in paragraph 60 of MCMURTRY, and ignore the rest of the MCMURTRY which clearly teaches alternative embodiments in which support with galvo mirror energy delivery system attached which moves in a first direction tangential/orthogonal to light beams.
	MCMURTRY also teaches “projection optics” (e.g. lens, optical element; para. 0051, for example).
	The claims fail to specify what is meant by the generic, structure-devoid phrase “projection optics.”  Thus, this means any optics.
	In the claims, nothing is attached to the “support.”  Thus, the “support” is any structure.
	As to the movement of the “support” and the light beam, the specification discloses one embodiment:

    PNG
    media_image1.png
    535
    457
    media_image1.png
    Greyscale

As the actuator 141 is rotated, the light beam 114 scans across in a first horizontal direction, e.g., a scanning direction 152. For example, the reflective member 118 is continuously advanced relative to the platform 102 along the X-axis as the reflective member 118 is rotated. As a result, the path 150a, 150b can be parallel and can be angled relative to Y-axis due to the motion of the reflective member 118 relative to the platform 102 in the forward direction 133. The reflective member 118 can be rotated relative to the platform 102, e.g., through rotation of the support 122, to compensate for any angle of the path 150a, 150b relative to the X-axis.
	In some implementations, the actuator 130 is operated to advance the support 122 and 25 thereby to advance the reflective member 118 in the forward direction 133.

(Fig. 4; parsa. 0088-89).  “[T]he energy delivery system 106 is mounted to a support 122
that supports the energy delivery system 106 above the platform 102” (para. 0065). In other words, just like in MCMURTRY, the specification discloses support with galvo mirror energy delivery system attached which moves in a first direction tangential/orthogonal to light beams.  This is not novel, at least in light of MCMURTRY (see Prior Art, below).

Prior Art
	The following prior art also teaches powder-based 3D printers with multiple light sources with multiple galvo/polygon mirrors: US20100187207; US20160016255A1; US20170173876A1; US 2017/0326798; US20180085995A1; US20180141270A1; US20180193955A1; US20180207750A1; US20180229431A1; US20180229444A1; US20180326663A1; WO2020193255A1; US20170165751; US 20180154443; US 20180186082; US 20180186073; US 20180185963; 20180194074; US 20180250770.
	The following co-assigned patents and applications may be pertinent to obvious-type double patenting depending on claim amendments: US10730240; US 10800103; US10981323; US 10940641; US 20180369914; US 11331855; US 16/169988; US 15/811589; US 15/960478; US 11065689; US 11135773; US 10981323; US 16/667832.  The current claims are so broad and generic that it was not possible to apply conflicting claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743